Citation Nr: 1706989	
Decision Date: 03/07/17    Archive Date: 03/16/17

DOCKET NO.  11-05 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability, as secondary to a right knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Bilstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to March 1977.

These matters come before the Board of Veteran's Appeals (the Board) from December 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In July 2014, the Board remanded the case to schedule the Veteran for a Board hearing. 

In December 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record. 

As a final preliminary matter, the Board notes that the Veteran filed a notice of disagreement (NOD) at the RO concerning entitlement to service connection for posttraumatic stress disorder, as shown in the electronic claims file (VBMS).  Such appeal is contained in the Veterans Appeals Control and Locator System (VACOLS) as an active appeal at the RO.  While the Board is cognizant of the Court's decision in Manlincon v. West, 12 Vet. App. 238 (1999), the Board notes that in this case, unlike in Manlincon, the RO has fully acknowledged the NOD and is currently in the process of adjudicating the appeal.  Action by the Board at this time may serve to actually delay the RO's action on that appeal.  As such, no action will be taken by the Board at this time, and the issue presently before the RO pertaining to service connection for post-traumatic stress disorder will be the subject of a later Board decision, if ultimately necessary.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.
REMAND

While further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

The Veteran asserts that she injured her right knee in service when she fell in a foxhole, and that since that time she has experienced worsening pain, locking, and frequent falls.  She additionally asserts that instability in her right knee caused her to fall and suffer a left knee injury.  Service treatment records show the Veteran sustained a right knee contusion in September 1976 fall, and that she attended physical therapy thereafter.  Post-service treatment records show that she has since been diagnosed with right knee degenerative joint disease and a total left knee replacement. 

VA provided the Veteran with an examination in September 2009 if effort to determine whether her current right knee disability was related to her fall in service.  After examining the Veteran, the examiner stated that even though the Veteran has experienced continued pain in her right knee since her in-service fall, it would be speculative to relate her current condition to the injury sustained in 1976.  Significantly, however, the examiner did not provide reasons as to why it would be speculative to relate her current right knee disability to her right knee injury in service and did not provide an opinion as to whether the Veteran's left knee disability was caused or aggravated her right knee disability.  Based on the foregoing deficiencies, an additional VA examination is necessary prior to adjudication of the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311(2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

The Veteran also stated that she received private treatment from Dr. Ching and Dr. Garrett.  Those treatment records, as well as updated private and VA treatment records should be requested on remand.  38 U.S.C.A. § 5103A(c) (West 2015); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of any medical providers who have recently treated her for her knees and to provide releases for those clinicians.  Also, ask the Veteran to provide release for Dr. Ching and Dr. Garrett.  After securing the necessary releases, obtain any relevant records.  Additionally, obtain VA treatment records dating from January 2017 to the present.  If any requested records are unavailable, the claims file should be annotated as such and the Veteran and her representative notified of such.

2.  After completing the above actions and associating any additional records with the claims file, schedule the Veteran for a VA examination.  The Veteran's claims file must be made available to the examiner.  All diagnostic testing deemed to be necessary by the examiner should be accomplished.  The examiner should provide the following opinions:

a. With respect to the diagnosed right knee disability, is it at least as likely as not (50 percent probability or greater) that the disability arose during service or is otherwise related to any incident of service?  Please explain why or why not.  In providing this opinion, please comment on the significance, if any, on the right knee diagnoses of record, the service treatment records showing treatment for a right knee injury in September 1976 and the Veteran's reports that she has experienced knee pain, instability, and locking since injuring the knee during service.

b. If, and only if, you find that it is at least as likely as not that the right knee disability is related to service on the basis of question (a), is it at least as likely as not that the left knee disability was caused by a service-connected right knee disability?  Please explain why or why not. 

c. Again, if, and only if, you find that it is at least as likely as not that the right knee disability is related to service on the basis of question (a), and you provided a negative response to question (b), is it at least as likely as not that the left knee disability has been permanently worsened beyond normal progression (as opposed to temporary exacerbations of symptoms) by the right knee disability?  Please explain why or why not.

d. If you find that the left knee disability has been permanently worsened beyond normal progression (aggravated) by the service-connected right knee disability, please attempt to quantify the degree of aggravation beyond the baseline level of the left knee disability that is attributed to the right knee disability

A rationale for any opinions expressed should be set forth.  If the examiner cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

3.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




